PER CURIAM.
Following his conviction and sentence for unlawful possession of a weapon by a convicted felon, 18 U.S.C.A. § 922(g) (West 2000), Pierre Daniels appeals from the district court’s order denying his motion to suppress evidence of his possession of a firearm. He contends that the officers did not have reasonable suspicion to stop him, and therefore the discovery of the gun was in violation of the Fourth Amendment. We have reviewed the record on appeal and the parties’ briefs and find no reversible error. See United States v. Sokolow, 490 U.S. 1, 9, 109 S.Ct. 1581, 104 L.Ed.2d 1 (1989). Accordingly, we affirm the district court’s order denying Daniels’ motion to suppress. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.